Citation Nr: 1430972	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-47 754	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than April 2, 2008 for the grant of service connection for left iliac crest bone donor site associated with lumbar fixation surgery.

2.  Entitlement to an effective date earlier than April 2, 2008 for the assignment of a separate compensable disability rating for neurological abnormalities affecting the left lower extremity associated with the service-connected thoracolumbar spine disability.

3.  Entitlement to a disability rating in excess of 0 percent for surgical scars on the stomach and hip. 

4.  Entitlement to an initial rating in excess of 10 percent for the left iliac crest painful bone donor site.  

5.  Entitlement to an initial rating in excess of 10 percent for neurological impairment of the left lower extremity.  

6.  Entitlement to service connection for post-surgical adhesions of the colon.

7.  Entitlement to service connection for a disability of the lower gastrointestinal (lower-GI) system, claimed as irritable bowel syndrome (IBS), celiac (coeliac) disease, and systemic candidiasis.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to restoration of service connection for acute disseminated encephalomyelitis (ADEM).  

10.  Entitlement to an effective date earlier than April 2, 2008 for the grant of service connection for ADEM. 

11.  Entitlement to restoration of a 20 percent rating for the thoracolumbar spine disability, effective January 1, 2012.  

12.  Entitlement to an increased disability rating for a thoracolumbar spine disability, currently rated at 20 percent prior to January 1, 2012 and 10 percent since January 1, 2012.  

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to March 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the RO in Nashville, Tennessee.  The Veteran has relocated to Colorado; however, original jurisdiction remains with the Nashville RO.

The Veteran testified at an RO hearing in November 2010.  A transcript has been associated with the record.  Although the Veteran requested a Board hearing, his representative notified the Board in writing 3 days prior to the scheduled hearing that the Veteran would not attend and wished the appeal to continue.  He did not request that the hearing be rescheduled.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability has been raised by the record (February 2012 letter of Thomas R. Cox, M.D.) but has not been adjudicated by the RO.  The claim is referred to the RO for appropriate action.  

The Board notes that the Veteran identified 83 additional service connection claims on the record of the RO hearing, and the RO has begun development of those claims with the issuance of an April 6, 2011 notice letter.  Those issues are not before the Board on appeal.

The issues of entitlement to restoration of the disability rating for the thoracolumbar spine disability, entitlement to an increased disability rating for a thoracolumbar spine disability, entitlement to restoration of service connection for ADEM, entitlement to an effective date earlier than April 2, 2008 for the grant of service connection for ADEM, entitlement to service connection for tinnitus, and entitlement to a TDIU, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The earliest date of a pending formal claim for service connection for a left iliac crest painful bone donor site is August 29, 2006; however, an informal claim of July 11, 2006 is recognized.

2.  The earliest date at which it became factually ascertainable that there was a compensable neurological abnormality associated with the service-connected thoracolumbar spine disability affecting the left lower extremity is August 29, 2005.

3.  The service-connected scars on the stomach and hip have been manifested by normal range of motion with pain.

4.  The service-connected left iliac crest painful bone donor site has been manifested by pain with noncompensable limitation of motion of the hip.

5.  The neurological impairment of the left lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve.

6.  The Veteran's post-surgical adhesions of the colon were insignificant and have been surgically removed.  

7.  The Veteran does not have celiac disease or systemic candidiasis; lower-GI symptoms have been medically attributed to inflammatory bowel disease (IBS) and residuals of cholecystectomy, neither of which is related to the service-connected thoracolumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of July 11, 2006, for the grant of service connection for left iliac crest painful bone donor site are met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400(q) (2013).  

2.  The criteria for an effective date of August 29, 2005, for the assignment of a compensable rating for neurological abnormalities associated with the thoracolumbar spine disability, affecting the left lower extremity, are met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400(o) (2013).  

3.  The criteria for a disability rating higher than 0 percent for scars on the stomach and hip have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2013).

4.  The criteria for an initial rating higher than 10 percent for left iliac crest painful bone donor site have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2013).

5.  The criteria for an initial higher than 10 percent for neurological impairment of the left lower extremity have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).

6.  The basic criteria for service connection for adhesions of the colon have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).   

7.  A lower-GI disorder is not proximately due to or the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date Claims

The Veteran is seeking an effective date earlier than April 2, 2008 for the grant of service connection for a left iliac crest painful bone donor site and for the assignment of a separate compensable rating for neurological abnormalities associated with the service-connected thoracolumbar spine disability affecting the left lower extremity.  

The assignment of the current effective date of April 2, 2008 for the grant of service connection for left iliac crest painful bone donor site and neurological impairment of the left lower extremity stems from a claim for service connection received at the RO on that date.  The left iliac crest painful bone donor site itself resulted from a July 11, 2006 surgical procedure during which a bone graft was taken from the left iliac crest to be used in a spinal fusion.  That issue was previously denied in a May 2007 rating decision based on a claim received at the RO on August 29, 2006 in which the Veteran specifically described donor site pain in the area of the left hip and lower extremity pain associated with the thoracolumbar spine disability.  

The issue of neurological impairment of the left lower extremity was not specifically listed in the May 2007 decision; however, it is considered a component of the increased rating issue for the thoracolumbar spine which was adjudicated in that decision.  In essence, the issue was entitlement to a separate compensable rating for neurological impairment of the left lower extremity associated with the service-connected thoracolumbar spine disability.  

After the May 2007 decision (no mailing date is listed on cover letter), the Veteran submitted a written statement on April 2, 2008, within one year of the May 2007 rating decision, on which he again described lower extremity neurological impairment and painful surgical residuals.  The RO recognized this as an application to reopen the claims and ordered a VA scar examination and a VA spine examination.  The June 2008 examination reports confirmed the painful donor site and lower extremity symptoms.  On this basis, the RO then granted service connection for a painful "left hip" donor site, and for neurological impairment of the left lower extremity; however, the effective dates assigned were April 2, 2008, the date of the application to reopen the claims, not the date of the original August 29, 2006 claim.  

The Board finds that the Veteran's written assertions received on April 2, 2008 of ongoing symptoms in the left hip and left lower extremity constitute new and material evidence as defined under 38 C.F.R. § 3.156(b) regarding the May 2007 denial of service connection for the "left hip" and the denial of a separate compensable rating for neurological impairment of the left lower extremity, and therefore the effective date for the grant of service connection and the assignment of a separate compensable rating should correspond to the original August 29, 2006 claim.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

While the assertions made in April 2008 were similar to prior assertions, they prompted the RO seek medical advice, which ultimately supported those assertions and resulted in a grant of the benefits sought.  Indeed, the basis for the denials in May 2007 was that the Veteran had no post-surgical symptoms ("no objective evidence of the claimed condition"), and that there was no neurological impairment of the left lower extremity ("[r]eflexes and sensation of the lower extremities was normal").  Accordingly, the additional evidence is new and material evidence as contemplated under 38 C.F.R. § 3.156(b), and must be applied to the prior August 29, 2006 claim.  

The Board notes that the RO assigned an effective date of July 11, 2006, for the Veteran's scars on the stomach and hip arising from the same surgery in which the left iliac crest painful bone donor site arose, apparently having accepted the July 11, 2006, operative report as an informal claim for service connection.  While 38 C.F.R. § 3.157 permits the acceptance of a VA hospitalization or treatment record as in informal claim, effective the date of hospitalization or treatment, regarding the private treatment records at issue here, the date of receipt of the record is used as the effective date.  It is unclear why the RO chose the date of the July 11, 2006, procedure as the effective date for the grant of service connection rather than the date of receipt; however, for sake of consistency in these fundamentally related claims, the Board will defer to the judgment of the RO.  There is no prejudice to the Veteran in doing so as it provides an effective date advantageous to the Veteran's claim (i.e., an effective date earlier than appears warranted).  An effective date of July 11, 2006, for the grant of service connection for left iliac crest painful bone donor site is warranted.  

In contrast to the grant of service connection for left iliac crest painful bone donor site, the grant of a separate compensable rating for neurological impairment of the left lower extremity arose from an increased rating claim.  The Veteran's thoracolumbar spine disability was already service connected and the rating schedule directs that associated neurological abnormalities should be separately rated as a component of a service-connected disability of the spine.  

The neurological impairment of the left lower extremity is unrelated to the July 11, 2006 procedure, which in fact was intended to remediate the effects of this disability.  Therefore, the date of the August 29, 2006 formal claim is the appropriate date of claim from which to start.  There is no prior correspondence from the Veteran addressing this issue, and the Veteran has not asserted that there was earlier correspondence.  

Regarding the use of reports of examination or hospitalization to establish an earlier date of claim (38 C.F.R. § 3.157 (2013)), there are no VA examinations or hospitalizations for the thoracolumbar spine subsequent to the prior final September 1997 RO rating decision addressing the rating for the thoracolumbar spine.  While private examination reports now of record predate the receipt of the August 29, 2006 formal claim, these were received at the time of, or subsequent to, the August 29, 2006 claim.  Accordingly, the date of receipt of the evidence is determinative.  There is also no correspondence from the Veteran that would meet the definition of an informal claim under 38 C.F.R. § 3.155 (2013) within the year prior to receipt of the August 29, 2006 claim.   

The Board notes that the effective date for the assignment of an increased rating can be up to one year prior to the date of the formal claim, but only if the claim was received within one year of the date it became factually ascertainable that an increase in disability had occurred.  Otherwise, the date of receipt of the claim is determinative.  See 38 C.F.R. § 3.400(o)(2).  

Here, the neurological impairment of the left lower extremity appears to have been present well prior to August 29, 2005 (one year prior to the claim).  The RO granted a separate compensable rating for the left lower extremity on the basis of the June 2008 VA examination report which showed decreased sensation in the left lower extremity.  Strength and reflexes were found to be normal.  However, private treatment records in March 2006 and May 2006 show that the Veteran had been experiencing numbness in the left lower extremity since 1994 (and that he had been experiencing an increased level of pain in the left lower extremity for the prior two years).  Affording the Veteran all reasonable doubt in his favor, the increase in disability of the left lower extremity was present at least one year of the date of receipt of the claim for increase.  As such. the appropriate effective date is August 29, 2005, on year prior to the date of receipt of the claim for an increased rating for the thoracolumbar spine disability. 

Increased Rating - Scars

Service connection for surgical scars of the stomach and hip was granted in a May 2007 rating decision.  A disability rating of 0 percent was assigned for the scars under Diagnostic Code 7805, effective July 11, 2006.  The current appeal arises from a claim received at the RO on April 2, 2008.  

The criteria used to evaluate disabilities of the skin were revised during this appeal, in 2008.  The applicability of the 2008 amendment is specified as follows: "This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  See 73 Fed. Reg. 54708-01.  

As the Veteran's claim was received prior to October 23, 2008, and he has not requested that his disabilities be evaluated under the new criteria, the Board will consider only the pre-October 23, 2008 criteria.  

Diagnostic Code 7805 applies to limitation of function of the affected part.  Here, there has been no suggestion that the Veteran's surgical scars cause limitation of function or impairment of function of any body part.  The Board notes that the bone underlying the left hip scar is separately rated on the basis of painful motion of the hip.  Assigning a separate rating for the same symptomatology would constitute pyramiding.  Moreover, the June 2008 VA examiner found no actual loss of function resulting from the scars.  

Diagnostic Code 7800 requires involvement of the head, face, or neck.  There is no assertion or evidence to support such involvement.  

The version of Diagnostic Code 7801 in effect from August 30, 2002 to October 23, 2008 applies to scars, other than head, face, or neck, that are deep or that cause limited motion.  In this case, none of the Veteran's surgical scars are like or similar to deep scars, and none have been found or asserted to cause limited motion.  

The Veteran of Diagnostic Code 7802 in effect from August 30, 2002 to October 23, 2008 provides a 10 percent maximum rating and requires involvement of an area or areas of 144 sq. in. (1 sq. ft.) (929 sq. cm.).  There is no assertion as to coverage to this extent.  The June 2008 VA examination report reveals a scar on the lower abdomen measuring 6 centimeters by 2 millimeters, and a scar on the low back measuring 3 centimeters by 2 millimeters, and a laparoscopic cholecystectomy scar on the anterior trunk, below the belly button measuring 1 centimeter by 1 millimeter, and a scar of the left superior iliac crest measuring 2 centimeters by 2 millimeters.

The version of the Diagnostic Code 7803 in effect from August 30, 2002 to October 23, 2008 applies to scars that are unstable.  Here, there is no evidence or assertion of instability of any scars.  The June 2008 VA examination report notes the scars to be non-adherent to underlying tissue and not associated with underlying soft tissue damage.  There was no ulceration or breakdown.  The examiner described the scar as well healed.  

The Version of Diagnostic Code 7804 in effect from August 30, 2002 to October 23, 2008 applied to scars that are superficial and painful on examination.  A single 10 percent rating was available.  Here, the Veteran's scars have not been shown to be painful and were found to be non-tender to palpation on examination in June 2008.  The Veteran's painful hip is separately rated.  

In summary of the Board's findings, a rating in excess of 0 percent is not warranted for the Veteran's surgical scars for any portion of the period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  

Increased Rating - Painful Donor Site

The current appeal regarding the initial rating for left iliac crest painful bone donor site arises from a claim for service connection received at the RO August 29, 2006.  Service connection was granted in an August 2009 rating decision and an initial rating of 10 percent was assigned under Diagnostic Code 5010.  The effective date as determined in this decision is July 11, 2006.  

Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply redirects to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which in turn rates on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.   

Diagnostic Codes 5251, 5252, and 5253 address limitation of motion of the hip joint.  A 40 percent rating is warranted where flexion of the thigh is limited to 10 degrees; a 30 percent rating is warranted where flexion is limited to 20 degrees; a 20 percent rating is warranted where flexion of the thigh is limited to 30 degrees or where abduction is limited to 10 degrees; a 10 percent rating is warranted where flexion of the thigh is limited to 45 degrees, where extension of the thigh is limited to 5 degrees, where adduction of the thigh is limited such that one cannot cross one's legs, or where rotation of the thigh is limited such that one cannot toe-out more than 15 degrees.  

The Board notes that there is no actual involvement of the hip joint in this case.  The bone graft at issue was taken from the left iliac crest, which is not part of the hip joint.  Accordingly, diagnostic codes such as 5254 and 5255 which address hip flail joint, fracture of the femur, nonunion of the femur, or malunion of the femur, are not appropriate as there is no specific hip disability.  The evidence also does not substantiate ankylosis of the left hip.  Accordingly, Diagnostic Code 5250 is not appropriate.  

The Veteran was afforded a VA examination in June 2011 at which time he was found to have full pain free range of motion in all of the joints of the left lower extremity.  

There are no findings consistent with or approximating flexion of the thigh limited to 30 degrees or abduction limited to 10 degrees.  While the Veteran has asserted that a higher rating is warranted, he has not asserted that flexion of the thigh is limited to 30 degrees or that abduction is limited to 10 degrees.  He has essentially reported that the donor site is painful.  Of course pain is acknowledged in the 10 percent rating already assigned.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  In the case of the hip, functional loss is measured by loss of range of motion and other impairment such as weakness, fatigue, incoordination, etc.  

Regarding strength, as set out below with respect to radiculopathy, strength in the left lower extremity has been determined to be normal or near-normal, with any decrease in strength attributed to the service-connected radiculopathy.  The July 2011 VA examiner noted that coordination was normal.  

In sum, the Veteran's painful donor site is manifested primarily by pain which does not limit function of the left hip to the extent necessary for a rating in excess of 10 percent.  The Board concludes that the criteria for a rating in excess of 10 percent are not more nearly approximated than are the criteria for a 10 percent rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Increased Rating - Radiculopathy

Service connection for a thoracolumbar spine disability was granted in an April 1986 rating decision.  A rating for neurological impairment of the left lower extremity was not assigned at that time.  The current appeal arises from a claim received at the RO in August 29, 2006.  In the August 2009 rating decision, the RO assigned a 10 percent rating for neurological impairment of left lower extremity under Diagnostic Code 8520.  The effective date as determined in this decision is now August 29, 2006.  

Under Diagnostic Code 8520, an 80 percent rating is available for complete paralysis of the sciatic nerve such that the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost; a 60 percent rating is available for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy; a 40 percent rating is available for incomplete paralysis of the sciatic nerve that is moderately severe; a 20 percent rating is available for incomplete paralysis of the sciatic nerve that is moderate; a 10 percent rating is available for incomplete paralysis of the sciatic nerve that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

After a review of all of the evidence, the Board finds that the Veteran's symptoms of left lower extremity sciatic radiculopathy are primarily sensory in nature, consisting of pain and decreased sensation to light touch, and result in no more than mild functional impairment.  There is not moderate incomplete paralysis of the sciatic nerve and a rating in excess of 10 percent is not warranted.  

While directly addressing the lumbar spine, VA examinations in September 2006 and June 2008 included assessments of neurological abnormalities as well.  These reports reveal quite similar findings with the distinction of decreased sensory findings in the June 2008 examination.  In both reports, muscle strength at the hip, knee, ankle, and great toe was normal.  Muscle tone was also normal and there was no muscle atrophy.  Reflexes in the knees and ankles were normal.  The Veteran's gait was described as normal.  In September 2006, there was found to be no history of leg or foot weakness, no history of numbness or paresthesias, no history of unsteadiness or falls.  The report of a VA examination in June 2008 reveals that the symptoms of left lower extremity neurological impairment consisted primarily of pain and decreased sensation to light touch.  Sensation to vibration and position sensing were normal.  

Similar findings were reported in a private post-surgical evaluations in August 2006, October 2006, and November 2006.  Muscle strength was 5 out of 5; muscle tone was normal; there was no atrophy; reflexes were normal and symmetrical.  

A VA examination of the brain and spinal cord in January 2010 was primarily focused on ADEM; however, the examiner specifically described "mild" paralysis of the left leg due to the service-connected spine condition.  Reflexes in the knee and ankle were normal, as was the plantar reflex.  There was no sensory deficit on this examination, in contrast with prior evaluations; however, there was weakness in the leg extensors and the foot, rated at 4 out of 5, while there had been no weakness previously reported.  

A VA spine examination in May 2010 again found normal strength in the left lower extremity.  Muscle tone was normal without atrophy.  Reflexes at the knee, ankle, and great toe were normal.  Sensation was also normal to vibration, pain, light touch, and position sense.  

A VA examination in July 2011 reveals normal coordination, normal reflexes of the knee and ankle, normal sensation to vibration and position sense, and decreased sensation to pinprick and light touch.  Strength was normal in the hip and knee, and in plantar flexion of the ankle.  Strength in dorsiflexion of the ankle and great toe extension was rated at 4 out of 5.  

In sum, the evidence pertinent to the Veteran's neurological impairment of the left lower extremity demonstrates symptoms that are primarily sensory in nature consisting of pain as well as mixed findings regarding sensation and strength.  These symptoms have been medically characterized as mild.  The Board finds that the evidence demonstrates no more than mild functional impairment attributable to sciatic nerve impairment.  Therefore, the Board concludes that the criteria for a 20 percent rating are not more nearly approximated than those for a 10 percent rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether any of the rating issues should be referred for assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the first Thun element is not satisfied with respect to any of the claims.  Regarding the Veteran's surgical scars, the Veteran has not identified any aspect of the scars which is not contemplated under the rating schedule for skin disorders, which includes ratings based on disfiguration, coverage, deep scars, unstable scars, painful scars, and limitation of function.  

The rating schedule for neurological disorders fully contemplates the Veteran's symptomatology of the left lower extremity, which consists of pain, mildly decreased sensation, and mildly decreased strength.  

The Veteran's service-connected painful bone donor site is manifested by pain without limitation of motion of the left hip.  This symptomatology is fully contemplated by the rating schedule.  

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

In short, there is nothing exceptional or unusual about the Veteran's service-connected disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Service connection - Adhesions and GI Disorder

The Veteran is seeking service connection for adhesions of the colon; however, this is claim directly related to the issue of service connection for a lower-GI disorder.  The Veteran acknowledges that the adhesions of the colon have been removed, but contends that the adhesions resulted in a current lower-GI disorder manifested by stomach pain and constipation.  The Veteran initially asserted that he had IBS that resulted from the adhesions of the colon; however, he has more recently asserted that he has celiac disease and systemic candidiasis as a result of antibiotics administered at the time of the surgery.  

The issue of entitlement to service connection for celiac disease was separately adjudicated in August 2011, and that decision was not specifically appealed; however, the Board finds that the issue of entitlement to service connection for a lower-GI disorder encompasses the potential diagnosis of celiac disease.  

After a review of all the evidence, the Board finds that the Veteran does not have celiac disease or systemic candidiasis and that no other lower-GI disorder, to include IBS is related to a service-connected disability.  

The Veteran has submitted a February 2012 assessment from Thomas Cox, M.D. which suggests an association between the "stress" of the Veteran's July 2006 lumbar spine surgery and the onset of a GI disorder.  However, the nature of the GI disorder is unclear from this report.  Dr. Cox mentioned celiac disease, but also noted that insufficient testing had been conducted to support the diagnosis.  In essence, the opinion is inconclusive as to the existence of celiac disease.  The opinion is also inconclusive as to a relationship between any other lower-GI disorder and the service-connected back disability as no other lower-GI disorder is identified.  

A VA examination in June 2011 includes an explicit finding that there is no medical evidence to support the presence of celiac disease or any of the chronic complications of celiac disease.  The finding was based on repeat negative serologic testing, including testing conducted in July 2011.  The examiner also noted the lack of any signs of wound infection, post-operative infection, fever or other illness post operatively. 

The VA examiner also found no evidence for systemic candidiasis.  The examiner found that all of the Veteran's GI symptoms are "readily explained by his pre-existing irritable bowel syndrome and the residuals of the cholecystectomy."  

The Board finds that the evidence supports the VA examiner's determination that IBS predated the July 2006 spinal fusion surgery.  Diagnoses consistent with IBS date back at least to 2003.  Private treatment records include a February 22, 2006 treatment note in which the Veteran reported diarrhea symptoms and IBS, and that he was spending about an hour a day on the commode with loose stools.  A March 7, 2007 report notes a history of IBS for many years.  It was noted that the Veteran was having diarrhea 20 times per day, as well as cramping.  A colonoscopy was conducted on June 22, 2006, less than one month prior to the surgery and showed diverticulosis and erythema in the descending and sigmoid colon.  The recommendation was to treat the Veteran for IBS.  

A cholecystectomy (removal of gallbladder) was performed by the Veteran's private physician in September 2007.  The June 2011 VA examiner found no relationship between the service-connected spinal fusion surgery and the cholecystectomy.  There examiner also found no evidence to link between the service-connected spinal fusion surgery and any type of candidiasis.  

Regarding the adhesions of the colon, the June 2011 examiner noted that these were not considered significant and were removed in April 2007.  This finding is supported by the April 18, 2007 report of laparoscopy with lysis of adhesions.  In short, the adhesions were never clinically significant and are no longer present.  While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, see McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Here, as the adhesions were not clinically significant even when present, they have not resulted in disability.  

In sum, the only conclusively stated opinion regarding these issues relates the Veteran's GI symptoms to pre-existing IBS and the removal of his gallbladder.  That opinion also establishes that there are no current adhesions of the colon, no disability resulting from prior adhesions of the colon, and there is no celiac disease or systemic candidiasis.  

The Veteran has submitted medical treatise material regarding systemic candidiasis and celiac disease.  Treatise evidence can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  

In this case, however, the medical text evidence submitted by the Veteran is not accompanied by a medical opinion that purports conclusively to find the existence of celiac disease or systemic candidiasis.  While the Veteran is competent to describe his symptoms and may be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing a diagnosis of celiac disease or systemic candidiasis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

While the VA examiner did not specifically mention potential aggravation of the Veteran's IBS by his surgery, the Board finds that the examiner's reasoning reasonably addresses such a relationship.  The Veteran's recent assertions were centered entirely on celiac disease and systemic candidiasis, which the VA examiner found did not exist.  To the extent the Veteran had previously related his symptoms to post-surgical adhesions, the VA examiner found the adhesions to be insignificant.  Thus, the Board finds that the opinion reasonably addresses causation and aggravation as well.  

To summarize the Board's findings, the Veteran does not have celiac disease or systemic candidiasis.  He does not currently have colonic adhesions, and previous adhesions were clinically insignificant.  The Veteran's lower GI symptoms are attributed to IBS which is not etiologically related to any service-connected disability.  Accordingly, the Board concludes that service connection for adhesions of the colon and a lower GI disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO has obtained pertinent medical records including the Veteran's service treatment records, VA outpatient treatment reports, private treatment reports identified by the Veteran, and records from the Social Security Administration.  

The RO has also obtained thorough and complete medical examinations regarding the service-connected skin disorder, painful bone donor site, and neurological impairment of the left lower extremity, as well as medical opinions regarding the service connection claims.  The Board has addressed issues regarding the adequacy of these opinions in the merits discussion above.  While the Veteran has disagreed with the conclusions of the June 2011 VA examiner, he has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board finds that no further development of these claims is necessary to reach a decision.  


ORDER

An effective date of July 11, 2006, but not earlier, for the grant of service connection for left iliac crest painful bone donor site is granted.  

An effective date of August 29, 2005, but not earlier, for the grant of service connection for neurological impairment of the left lower extremity is granted.  

A disability rating in excess of 0 percent for scars on the stomach and hip is denied. 

A disability rating in excess of 10 percent for left iliac crest painful bone donor site is denied.  

A disability rating in excess of 10 percent for neurological impairment of the left lower extremity is denied.  

Service connection for adhesions of the colon is denied.

Service connection for a lower-GI disorder is denied.


REMAND

In an October 2011 rating decision, the RO reduced the disability rating for the service-connected thoracolumbar spine disability from 20 percent to 10 percent, effective January 1, 2012.  The Veteran disagreed with the decision in November 2011 correspondence.  To date, a statement of the case has not been issued by the RO regarding entitlement to restoration of the 20 percent disability rating for the thoracolumbar spine disability.  

As an appeal has been initiated by submission of a notice of disagreement, the next step in the appeal process is the issuance of a statement of the case by the RO.  See 38 C.F.R. § 20.200.  Accordingly, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2013); Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an increased disability rating for a thoracolumbar spine disability is inextricably intertwined with the restoration issue as the outcome of the restoration issue could potentially impact the outcome of the increased rating issue.  

In a February 2012 rating decision, the RO severed service connection for acute disseminated encephalomyelitis (ADEM), effective May 1, 2012.  As acknowledged by the RO, the Veteran filed a notice of disagreement with that decision on October 9, 2012.  A statement of the case has not yet been issued regarding whether severance of service connection for ADEM was proper.  

The issue of entitlement to an effective date earlier than April 2, 2008 for grant of service connection for ADEM is inextricably intertwined with the severance issue as VA law prohibits assignment of a retroactive increase after basic entitlement has been terminated, such as by severance of service connection.  See 38 C.F.R. § 3.400(o)(1).  

The Veteran has a current diagnosis of tinnitus which he has asserted is related to ADEM.  That issue is also inextricably intertwined with the question of whether severance of service connection for ADEM was proper.  

The issue of TDIU entitlement is inextricably intertwined with the remanded issues as the outcome of the service connection and rating issues could potentially impact the outcome of the TDIU issue.  

Accordingly, these issues are REMANDED for the following action:

1.  Prepare and issue a statement of the case regarding whether the severance of service connection for ADEM was proper, and whether the reduction of the disability rating for the thoracolumbar spine disability from 20 percent to 10 percent was proper.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).  

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


